Dunn, Cartwright and Hand, JJ., dissenting: We dissent from the conclusion reached by the fourth division of the opinion, that the superior court had jurisdiction to render the decree concerning the land in Indiana. The decree construes the will as vesting in Dr. Champlin a life estate in the land in Indiana with power to dispose of it under certain limitations, decrees that the complainant and George W. Murray are the owners, (the complainant of two-thirds and Murray of one-third of such Indiana land, except certain parcels thereof,) and that all attempted sales, encumbrances and deeds mentioned in the bill (except some which are specified, made by Dr. Champlin in his lifetime or Meyers after his death,) are null and void and of no effect, and they are all canceled as clouds on the title of the complainant and Murray. The court, in making this decree, undertook to decide what was the effect in Indiana of the will upon the title to land situated in that State, what estate in such land was devised by the will and what power of disposition the will gave. The decree is not a mere personal decree, but purports to affect directly the title to the land itself. This is beyond the jurisdiction of an Illinois court. (Parsons v. Millar, 189 Ill. 107.) The source of the jurisdiction of a court of equity to render a personal decree concerning land situated in a foreign State is made manifest by the decisions cited in the majority opinion. This court said in Johnson v. Gibson, 116 Ill. 294, that “the decree in such cases settles the rights of the parties before the court with respect to some contract, conveyance, trust or fraudulent conduct,” and no other ground of jurisdiction has ever been suggested. An examination of the cases cited in the majority opinion, which need not be again cited here, will disclose that in all of them the basis of the jurisdiction is declared to be found in some contract, trust or fraudulent conduct. It is not claimed that any such ground of jurisdiction exists here, and in our judgment the decree, so far as it purports to affect the land in Indiana, should be reversed.